865 F.2d 259
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.LOCAL UNION NO. 572, UNITED ASSOCIATION OF JOURNEYMEN,PLUMBERS, STEAMFITTERS, AND REFRIGERATIONMECHANICS, Respondent.
No. 88-6282.
United States Court of Appeals, Sixth Circuit.
Dec. 22, 1988.
ORDER

1
Before BOYCE F. MARTIN Jr. and NATHANIEL R. JONES, Circuit Judges, and JOHN FEIKENS, Senior District Judge.*


2
THIS CAUSE was submitted upon the application of the National Labor Relations Board for the enforcement of a certain order issued by it against Respondent, Local Union No. 572, United Association of Journeymen, Plumbers, Steamfitters, and Refrigeration Mechanics, its officers, business representatives, members, agents, or anyone acting for Respondent or on its behalf, including members of the Association of Organized Labor, on October 12, 1988, in a proceeding before the said Board numbered 26-CC-473;  upon the transcript of the record in said proceeding, certified and filed in this Court enforcing the order.


3
ON CONSIDERATION WHEREOF, it is ordered and adjudged by the United States Court of Appeals for the Sixth Circuit that the said order of the National Labor Relations Board be, and the same is hereby enforced;  and that Respondent, Local Union No. 572, United Association of Journeymen, Plumbers, Steamfitters, and Refrigeration Mechanics, its officers, business representatives, members, agents, or anyone acting for Respondent or on its behalf, including members of the Association of Organized Labor, abide by and perform the directions of the Board in said order contained.


4
Mandate shall issue forthwith.



*
 The Honorable John Feikens, U.S. Senior District Judge for the Eastern District of Michigan, sitting by designation